DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Continuity
 	Examiner notes this application is a continuation of 15885156 which is a divisional of 13355396. 
Election/Restrictions
 	Applicant's election with traverse in the reply filed on 4/5/21 is acknowledged.  All pending claims have been examined and the restriction requirement has been withdrawn.
Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on 12/13/19 (two submissions on 12/13/19) have been considered by the examiner.
Claim Objections
 	Claims 21-38 are objected to because of the following informalities:  “is short” is grammatically incorrect in claims 21, 35 and 38.  Appropriate correction is required.
Specification
 	 The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
 	The following terms are recited in the claims, but are not present in either the specification or the original disclosure:

 	Second node
 	Voltage generator
 	Current source
 	First comparator
 	Second comparator
 	Circuit elements
 	First device
 	Control voltage
 	First voltage divider
 	Second voltage divider
 	Operation modes
 	Internal circuit
 	First comparison result
 	Reference voltage
 	Detecting mode
 	Linear region
 	Plurality of diodes
 	Plurality of second diodes
 	Transistor which operates in a linear region
Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the voltage generator,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Interview Summary
 	Examiner contacted Attny. Christopher Rourk on 4/5/21 for clarification as to the new terms used in the claims filed 6/3/19 and which lack support in the original specification. No clarification was provided. It was agreed to send a notice of non-compliance in order to give Applicant additional time to address the new terminology. 
Response to Amendment
 	The response filed 6/8/21 requests withdrawal of the notice of non-compliance. The notice of non-compliance has been withdrawn and a first office action has been issued herein.
Response to Arguments
 	Applicant's arguments filed 6/8/21 have been fully considered but they are not persuasive. Applicant argues the pending claims are consistent with the terminology in the parent case and no amendment is necessary. Examiner emphatically disagrees. Since there are many possible and varied interpretations of the new claim language, it is not possible to ascertain which of the many possible interpretations of the claims is intended as Applicant’s invention. The legal requirement is not that claims are merely ‘consistent’ with the disclosure, but rather the disclosure should allow one to ascertain the meaning of the claim terms. See MPEP 2173.03 Correspondence Between Specification and Claims.
The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). For example, a claim with a limitation of "the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body" was determined to be indefinite because the terms "first and second clamping members" and "clamp body" were found to be vague in light of the specification which showed no "clamp member" structure being "supported by the clamp body." In re Anderson, 1997 U.S. App. Lexis 167 (Fed. Cir. January 6, 1997) (unpublished). In Cohn, a claim was directed to a process of treating an aluminum surface with an alkali silicate solution and included a further limitation that the surface has an "opaque" appearance. Id. The specification, meanwhile, associated the use of an alkali Cohn, 438 F.2d at 993. Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite. Id. 
 	Applicant provides clarification for the term ‘status’ which was not requested. Applicant refers to the specification’s use of VIN nodes and VOUT nodes which is not the claimed  ‘first node’ or ‘second node’. Applicant refers to the specification’s use of current which is not the claimed ‘current source’. Applicant refers to the specification’s use of comparison which is not the claimed ‘first comparator’ or ‘second comparator’; if ASIC 202 were the claimed ‘comparator’, it is unclear why it would be claimed ‘coupled to a first node’ which would be contained within itself. Applicant refers to the specification’s use of VIN1 and VIN2 which is not the claimed  ‘voltage generator’ and claims 26 and 28 require the voltage generator to comprise first and second transistors (which are not part of main line 102) and it is unclear why main line 102 would be claimed twice (as a voltage generator and separately as a current source). Applicant did not clarify what was the claimed apparatus, circuit, first device or voltage divider or address any of the other claims beyond the six terms of claim 21. As stated above, there are many possible interpretations as to what is the claimed voltage generator, first comparator, reference voltage, first and second node etc., making the claim, when interpreted as a whole and it light of the specification indefinite. Accordingly, indefinite rejections have been provided below.
 Claim Rejections - 35 USC § 112 1st
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 21-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant lacks support in the original disclosure for the newly claimed voltage generator, reference voltage, first and second comparator, first and second voltage divider, transistor which operates in a linear region, detecting mode, divide the first node voltage, generate a first node voltage and a detecting mode.
Claim Rejections - 35 USC § 112 2nd
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
 	Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “voltage generator”, “first voltage divider”, “second voltage divider”, “first comparator”, “second comparator” and “is short” are indefinite because the specification does not clearly redefine the term.
 	Claim 32 recites the limitation "the plurality of switches" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 36 recites the limitation "the circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 37 recites the limitation "the second node" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

 	Claim(s) 21-24, 31 and 35-37 are rejected under pre-AIA  35 U.S.C. 102a and 102e as being anticipated by Liu (US 2010/0172063).
 	With respect to claim 21, Liu discloses an apparatus for detecting a status of a circuit, the apparatus comprising: a first node (Fig. 6 28VDC INPUT) and a second node (Fig. 6 LOAD OUTPUT), coupled to the circuit (Fig. 6 70); a voltage generator (Fig. 6 generates 28VDC INPUT) configured to generate an output voltage (Fig. 6 voltage at REF); wherein the first comparison result indicates whether the status of at least one of a plurality of circuit elements (Fig. 6 70) is short (paragraph 8) or not (Fig. 6 INSTANT TRIP).  	With respect to claim 22, Liu discloses the apparatus of claim 21, wherein the circuit further comprises a first device (Fig. 6 68), coupled between the circuit elements and the current source, wherein the first device receives a control voltage (Fig. 6 GATE DRIVER output) and the first device is on or off status according to the control voltage.  	With respect to claim 23, Liu discloses the apparatus of claim 22, wherein the circuit (Fig. 6 70,RS,66,54,D2) further comprises a first voltage divider (Fig. 6 RS,66,54), coupled to the second node and the first device, to generate the control voltage.  	With respect to claim 24, Liu discloses the apparatus of claim 21, wherein the circuit further comprises a transistor (Fig. 6 S1) which operates in a linear region (paragraph 31). REF), wherein the first comparison result indicates whether the status of at least one of a series of components is short (paragraph 8).  	With respect to claim 36, Liu discloses the method of claim 35, further comprising controlling a first switch of a plurality of switches such that an output voltage is provided to the circuit in a detecting mode.  	With respect to claim 37, Liu discloses the method of claim 35, further comprising coupling (Fig. 2 66) the second node (Fig. 6 LOAD OUTPUT) to an internal circuit (Fig. 6 AMP1). 
 	With respect to claim 21, Smith discloses an apparatus for detecting a status of a circuit, the apparatus comprising: a first node (Fig. 4a 117) and a second node (Fig. 4a 118), coupled to the circuit (Fig. 4a load connected to 117 not shown); a voltage generator (Fig. 4a 101) configured to generate an output voltage (Fig. 4a VDD) to the circuit via (Fig. 4a VDD referenced to 118) the second node; a current source (Fig. 4a 101), coupled to the circuit via the first node, to provide a current to the circuit via the first node to generate a first node voltage (Fig. 4a VDD) at the first node; and a first comparator (Fig. 4a A3), coupled to the first node, to generate a first comparison result (Fig. 4a 110) according to the first node voltage and a reference voltage (Fig. 4a Vref-fine); wherein the first comparison result indicates whether the status (Fig. 4a current above or below threshold) of at least one of a plurality of circuit elements (Fig. 4a load not shown, 101-102,M103-M014) is short or not (column 1, lines 63-67).  	With respect to claim 22, Smith discloses the apparatus of claim 21, wherein the circuit further comprises a first device (Fig. 4a M103,M104), coupled between (Fig. 4a M103,M104 between return 118 and 101) the circuit elements (Fig. 4a load connected to 117 and return 118 not shown) and the current source (Fig. 4a 101), wherein the first device receives a control voltage (Fig. 4a ) and the first device is on or off status according to the control voltage.  	With respect to claim 23, Smith discloses the apparatus of claim 22, wherein the DD) at the first node according to the first current; and generating a first comparison result (Fig. 4a 110) according (Fig. 4a voltage 123 according to first node voltage) to the first node voltage and a reference voltage (Fig. 4a Vref-fine), wherein the first comparison result indicates whether the status of at least one of a series of components (Fig. 4a load not shown, M103,M104,101,102) is short (column 1, lines 63-67).  	With respect to claim 36, Smith discloses the method of claim 35, further comprising controlling a first switch (Fig. 4a M104) of a plurality of switches (Fig. 4a M103,M104) such that an output voltage (Fig. 4a VDD) is provided to the circuit in a detecting mode (Fig. 4a M103,M104 ON).  	With respect to claim 37, Smith discloses the method of claim 35, further . 
Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 6,014,030) in view of Yoshio (US 2008/0100272).
 	With respect to claim 24, Smith discloses the apparatus of claim 21, and remains silent as to the internal power supply. 
 	Yoshio discloses an apparatus wherein the internal power supply further comprises a transistor (Fig.3 Q11) which operates in a linear region. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a transistor which operates in a linear region, in order to provide the internal supply voltage. 

 	Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 6,014,030) in view of Yoshio (US 2008/0100272) and further in view of Hansen (US 5,045,963).
 	With respect to claim 38, Smith discloses an apparatus for detecting a status of a circuit, the apparatus having a first node (Fig. 4a 117) and a second node (Fig. 4a 118), DD) to the circuit via the second node (since referenced to Fig. 4a 118), a current source (Fig. 4a 101), coupled to the circuit via the first node, to provide a current to the circuit via the first node to generate a first node voltage (Fig. 4a VDD) at the first node, a first comparator (Fig. 4a 109), coupled (Fig. 4a 123) to the first node, to generate a first comparison result (Fig. 4a 110) according to the first node voltage and a reference voltage (Fig. 4a Vref-fine), wherein the first comparison result indicates whether the status of at least one of a plurality of circuit elements (Fig. 4a load elements not shown) is short (column 1, lines 63-67) or not, wherein the circuit further includes a first device (Fig. 4a M103,M014), coupled between (via Fig. 4a 118) the circuit elements and the current source, wherein the first device receives a control voltage (Fig. 4a M103,M104 gate voltage) and the first device is on or off status according to the control voltage, wherein the circuit further comprises a first voltage divider (Fig. 4a 102,107,105,200), coupled to the second node and the first device, to generate the control voltage. Smith further discloses the voltage generator comprising a first transistor (Fig. 4a M104) and a second transistor (Fig. 4a M103), wherein the first transistor is coupled between the second transistor and the second node, wherein the first transistor and the second transistor are coupled in series. Smith additionally discloses a control circuit (Fig. 4a 105-116,) having a plurality of operation modes (Fig. 4a 108), wherein the control circuit switches to perform a corresponding operation mode, wherein the control circuit controls a first switch (Fig. 4a 105) of the plurality of switches (Fig. 4a 105,108) such that the voltage generator is coupled (Fig. 4a M103,M104 ON) to the second node, 
 	Smith remains silent as to the details of the internal power supply and wherein the circuit further comprises a transistor which operates in a linear region, a third node, coupled to a second circuit, wherein the second circuit comprises a plurality of second diodes, a second comparator, coupled to the third node, to generate a second comparison result according to a voltage at the third node and the reference voltage. 
 	Yoshio discloses an internal power supply and wherein the circuit further comprises a transistor (Fig. 3 Q11) which operates in a linear region, a third node (Fig. 4 VDD), coupled to a second circuit (Fig. 4 D1,D2,141,R1,R2), wherein the second circuit comprises a plurality of second diodes (Fig. 4 D1,D2), a second comparator (Fig. 4 141), coupled to the third node, to generate a second comparison result (Fig. 4 VBT_DET) according to (Fig. 4 R1,R2 divide VDD) a voltage (Fig. 4 VDD) at the third node and the reference voltage (Fig. 4 VBG). It would have been obvious to one of 
 	Smith further remains silent as to limiting switches in both the supply line and return and to a plurality of diodes coupled in series, wherein one of the diodes is coupled to the second node, a third transistor, wherein the apparatus further comprises a second voltage divider coupled between an input of the first comparator and the first node, wherein the control circuit controls a third switch of the plurality of switches to allow the second voltage divider to divide the first node voltage. 
 	Hansen discloses limiting switches (Fig. 1 7 and 107) in both the supply line (Fig. 1 3) and the return line (Fig. 1 4) and to a plurality of diodes (Fig. 4 110,111) coupled in series, wherein one of the diodes (Fig. 4 111) is coupled to the second node (Fig. 4 16), a third transistor (Fig. 4 T102), wherein the apparatus further comprises a second voltage divider (Fig. 4a T1,R1) coupled between an input (Fig. 4 node R1-T2) of the first comparator and the first node (Fig. 4 13), wherein the control circuit controls a third switch (Fig. 4a T1) of the plurality of switches (Fig. 4 T1,T2) to allow the second voltage divider to divide the first node voltage.It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a plurality of diodes coupled in series, wherein one of the diodes is coupled to the second node, a third transistor, .
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang (US 2007/0127182) discloses a current limiting circuit.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/HARRY R BEHM/Primary Examiner, Art Unit 2839